Citation Nr: 0119139	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  94-35 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

The propriety of the initial 10 percent rating assigned for 
the veteran's service-connected residuals of a right foot 
shell fragment wound, to include nerve injury, from April 30, 
1993; and entitlement to an evaluation in excess of 20 
percent from September 18, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from July 1964 to August 
1973.  

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky that established service connection for the 
residuals of a right foot shell fragment wound.  In November 
1997 and July 1999, this matter was remanded to the RO for 
further development.  

The Board notes that because the veteran has disagreed with 
the initial rating assigned for the for the residuals of the 
right foot shell fragment wound, this matter has been 
characterized as involving the propriety of the initial (and 
subsequent) evaluation assigned.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  


FINDINGS OF FACT

1.  Prior to September 18, 1998, the evidence of record 
demonstrates that the service-connected residuals of a right 
foot shell fragment wound, to include nerve injury, were no 
more than moderate in degree, and primarily included 
subjective complaints of pain on weight bearing and 
discomfort, a mild antalgic gait, shrapnel retained in the 
dorsum and plantar surface of the foot, and a slight 
limitation of ankle and toe motion; there was no damage to 
bones, tendons, or joints, and no loss of strength. 

2.  From September 18, 1998, the evidence of record 
demonstrates that the service-connected residuals of a right 
foot shell fragment wound, to include nerve injury are no 
more than moderately severe in degree, and primarily include 
slight loss of toe motion, complaints of pain and weakness, 
including flare-ups of pain secondary to excessive walking; 
the veteran continues to walk with a limp, but muscle 
strength in the foot remains good.


CONCLUSIONS OF LAW

1.  As the initial 10 percent evaluation assigned from April 
30, 1993, through September 18, 1998, for the veteran's 
service-connected residuals of a right foot shell fragment 
wound, to include nerve injury was proper, the criteria for a 
higher evaluation are not met.  38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 5284 (2000). 

2.  The criteria for a disability evaluation higher than 20 
percent for the veteran's service-connected residuals of a 
right foot shell fragment wound, to include nerve injury, 
from September 18, 1998, have not been met.  38 U.S.C.A. 
§§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Code 5284 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service connection was established for the residuals of a 
right foot shell fragment wound by the currently appealed 
September 1993 decision.  This decision was apparently based 
on service medical records which showed that the veteran 
sustained fragment wounds to the right arm and right side in 
March 1969.  A noncompensable evaluation was assigned for 
this disability, effective April 30, 1993, based on the 
report of a contemporaneous examination which will be 
discussed below.  

The relevant evidence of record pertaining to the evaluation 
of the residuals of the right foot shell fragment wound, to 
include nerve injury, includes VA examination reports and an 
outpatient treatment record.

The report of a June 1993 VA examination reflects that the 
veteran gave a history of sustaining shrapnel wounds of the 
right foot while serving in Vietnam.  Physical examination 
revealed a small scar on the dorsum of the right foot between 
the fourth and fifth metatarsals.  The veteran was diagnosed 
with, among other things, a shrapnel wound about the right 
metatarsal area.  

A VA foot examination was accomplished in April 1996, the 
report of which reflects that the veteran presented 
complaining of a recurring episodic sharp pain in the lateral 
aspect of the right foot specifically over the fourth and 
fifth rays of the foot.  The veteran noted that walking, 
jogging, and standing seemed to initiate pain.  Objective 
findings included a normal posture and a gait within normal 
limits, but that the veteran was unable to squat because of 
an inability to adequately flex his right ankle.  Supination 
and pronation appeared to be equal bilaterally, and the 
veteran was able to demonstrate toe rise and equal heel 
walking.  A well healed scar between the fourth and fifth ray 
was noted to be the apparent point of entry of the shrapnel.  
Sensation over the foot was noted to be subjectively 
diminished, in that there was peripheral sensation over the 
fourth and fifth ray, while sensation was equal over the 
first through third rays.  

Range of motion studies revealed ankle dorsiflexion to 10 
degrees and plantar flexion to 55 degrees.  Dorsiflexion of 
the toes measured on the lateral side of the right foot was 
35 degrees compared to 45 degrees on the left.  Flexion of 
the toes was 35 degrees on the right as compared to 40 
degrees on the left.  

As a result of this examination, the veteran was diagnosed 
with a shrapnel wound to the right foot with evidence of 
digital nerve injury, although protective sensation was still 
evident involving the fourth and fifth ray.

X-rays of the right foot taken in conjunction with the 
examination revealed a small retrocalcaneal spur and three 
small metallic objects projected in the plantar and dorsal 
aspect of the soft tissue of the metatarsal region consistent 
with foreign bodies.  

In a June 1996 action, the RO increased the disability 
evaluation for the veteran's service-connected residuals of a 
right foot shell fragment wound, to include nerve injury, 
from noncompensable to 10 percent, effective April 30, 1993.  

Another VA examination was accomplished in November 1996, the 
report of which reflects that the veteran presented with 
complaints of right foot and ankle pain, particularly 
persistent aching pain over the lateral side of the foot and 
ankle with weight bearing.  He noted that pain was diminished 
on non-weight bearing, but that there was still continuous 
discomfort.  Objective findings included a slight limp on the 
right side, characterized as a mild antalgic gait.  

More specific findings regarding the right foot included no 
tissue loss in the right ankle, that the dorsum of the foot 
had been penetrated by shrapnel, and that there was no damage 
to tendons, bones, joints, or nerves (although shrapnel was 
present in the foot on X-ray), and no adhesions.  Strength 
was good, and range of motion studies showed 5 degrees of 
dorsiflexion and 35 degrees of plantar flexion (normal motion 
was noted to be 10 degrees and 45 degrees, respectively).  X-
rays of the ankle and foot showed the retained shrapnel in 
the dorsum and plantar surface, and inspection of the ankle 
revealed degenerative changes of the medial malleolus.  

Other objective findings with respect to the right foot 
included a slight right foot antalgic gait, that the 
extensors of the right foot had been penetrated, a 3 
centimeter (cm) wound scar over the right  ankle, and again, 
no bone, nerve, tendon, or joint damage, and no adhesions.  
Further, there was no apparent loss of strength.  The 
relevant diagnosis was shrapnel wound to the right foot.  

In an addendum to the examination report, the examiner noted 
that there did not appear to be any evidence of muscle loss 
and that the veteran did not appear to sustain any bony, 
nerve, or vascular stricture injuries related to his shrapnel 
injuries.  Further, the examiner noted that while the veteran 
complained of discomfort and pain on activity, there was no 
significant inability to move the affected part (assume the 
foot/ankle, among other things).  It was noted that there was 
no significant loss of motion, and a slight loss of foot 
muscle function.  

A November 1997 outpatient treatment record indicates that 
the veteran was seen complaining of right foot discomfort, 
and that X-rays showed small metallic densities.  

A VA examination was accomplished on September 18, 1998, the 
report of which indicates that the veteran complained of pain 
shooting up the right foot when walking, and that this causes 
weakness.  He denied stiffness, noted that the foot rarely 
swells, and added that foot pain flares up when he steps on 
rock or uneven ground.  

Physical examination of the foot revealed that the skin was 
warm, moist, and intact, no erythema, and 1+ edema.  There 
was a scar noted on the dorsum of the right foot over the 
third intermetatarsal space.  Range of motion at the first 
metatarsal phalangeal joint was 65 degrees dorsally, and 
plantar flexion was 30 degrees.  Range of motion at the 
lesser metatarsal phalangeal joint, mid tarsal joint, 
subtalar joint, and ankle joint was good without pain or 
crepitus.  The veteran walked with a limp and used a cane in 
order to protect his right side.  There were no calluses.  X-
rays of the foot showed the cortices to be intact, there was 
a good trabecular pattern, and joint spaces were well 
maintained.  Shrapnel in the forefoot was visualized.  

As a result of this examination, the veteran was diagnosed 
with a scar about the dorsum of the right foot, a neuroma of 
the third interspace, right foot, consistent with a nerve 
injury, and shrapnel in the right foot.  

In a December 1998 action, the RO increased the disability 
evaluation for the veteran's service-connected residuals of a 
right foot shell fragment wound, to include nerve injury, to 
20 percent, effective September 18, 1998.

Finally, another VA examination was accomplished in April 
2000.  At the time, the veteran presented with complaints of 
pain when bending his right foot and related that he 
experienced no swelling or increased heat of the foot.  The 
veteran did note that the foot turned red after walking long 
distances, and pointed out that pain flared up with excessive 
walking; he added that flare-ups last a couple of hours.  

Physical examination of the foot revealed that the skin was 
warm, moist, and intact, and that there was a somewhat tender 
1.5 cm scar on the dorsum of the right foot in the area of 
the base of the fourth and fifth metatarsals.  Foot sensation 
was intact, and there was pain on compression of the third 
interspace of the foot.  Range of motion at the first 
metatarsal phalangeal joint was 15 degrees dorsally, and 
plantar flexion was 20 degrees.  Range of motion at the 
lesser metatarsal phalangeal joint, mid tarsal joint, 
subtalar joint, and ankle joint again was good without pain 
or crepitus.  Muscle strength in the toes, dorsiflexion, and 
plantar flexion was 5/5.  There were no calluses nor skin or 
vascular changes, other than the scar.  

The veteran walked with a limp and used a cane in order to 
protect his right side.  There were no calluses.  X-rays of 
the foot showed the cortices to be intact, and there was a 
good trabecular pattern.  Shrapnel wounds in the area of the 
first interspace of the right foot and the area of the third 
metatarsal of the right foot were noted.  

As a result of this examination, the veteran was assessed 
with a somewhat tender scar on the dorsum of the right foot 
and a possible neuroma in the third interspace of the right 
foot.  The examiner commented that he did not believe that 
there was any damage to the musculature of the right foot.  

Analysis

The veteran and his representative contend, in substance, 
that a disability evaluation higher than the 10 percent 
evaluation initially assigned following the grant of service 
connection for the residuals of a right foot shell fragment 
wound, to include nerve injury, is warranted; and that an 
evaluation higher than the 20 percent evaluation currently in 
effect is warranted.   

As a preliminary matter, the Board finds that, with respect 
to this claim, all relevant evidence has been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  The Board notes that this matter was 
remanded on two occasions for the accomplishment of VA 
examinations, the reports of which are detailed above.  As 
well, through the issuance of supplemental statements of the 
case in December 1996, January 1999, and June 2000, the 
veteran and his representative have been put on notice as to 
the evidence generally necessary to substantiate this claim.  
Furthermore, the veteran has not identified any additional, 
relevant, existing evidence that has not been obtained.  
Hence, the claim is ready to be considered on the merits.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2000).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2000).  

While the veteran's entire history is reviewed when making 
disability evaluations.  where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" (i.e., assignment of 
separate ratings for separate periods of time based on the 
facts founds) is warranted.  See Fenderson, 12 Vet. App. at 
126.  At the outset, the Board acknowledges that the RO in 
recently granting the higher, 20 percent evaluation from 
September 18, 1998, engaged in staged rating. 

The Board also notes that by action of June 2000, the RO 
established service connection for the scar about the right 
foot, effective April 12, 2000 (the date of a VA 
examination); as such, in order to avoid violating the rule 
against pyramiding, the scar will not be considered in 
assigning a current evaluation for the service-connected 
residuals of a right foot shell fragment wound, to include 
nerve injury.  38 C.F.R. § 4.14 (2000).  The Board notes that 
prior to this examination, there was no evidence that the 
right foot scar was at all symptomatic (to include pain or 
tenderness, or that it resulted in any limitation of 
function).  Hence, there is no basis for assignment of a 
separate, compensable evaluation for the scar prior to that 
time.  See 38 U.S.C.A. § 4.118, Diagnostic Code 7803-7805 
(2000); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The service-connected residuals of a right foot shell 
fragment wound, to include nerve injury, are currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2000), for other foot injuries.  From 
April 30, 1993 until September 18, 1998, they were evaluated 
as 10 percent disabling under this code.  A 10 percent 
evaluation is warranted under this code for a "moderate" 
foot injury, while a 20 percent evaluation is warranted for a 
"moderately severe" foot injury, and a 30 percent 
evaluation for a "severe" foot injury.  

The Board points out that the United States Court of Appeals 
for Veterans Claims (hereinafter the Court) has expounded on 
the necessary evidence required for a full evaluation of 
orthopedic disabilities when evaluating increased rating 
claims for orthopedic disabilities.  In the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1996), the Court held that ratings 
based on limitation of motion do not subsume  38 C.F.R. 
§ 4.40 or 38 C.F.R. § 4.45.  It was also held that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  8 Vet. App. at 205-6.

As reflected in the April 2000 VA examination report and 
earlier examination reports, there was (and is) no damage to 
the musculature of the right foot.  As such, a higher 
evaluation under the diagnostic codes pertaining to muscle 
injuries is not for consideration.  See 38 C.F.R. § 4.73 
(2000).  

Taking into account all of the relevant evidence discussed 
above, the Board finds that, by a preponderance of the 
evidence, an evaluation higher than 10 percent from April 30, 
1993 to September 18, 1998, and an evaluation higher than 20 
percent after September 1998, for the residuals of a right 
foot shell fragment wound, to include nerve injury, is not 
warranted.  

The evidence of record indicates that prior to September 
1998, the residuals of the right foot shell fragment wound 
primarily included a slight limitation of ankle and toe 
motion, pain on weight bearing, discomfort, and a mild 
antalgic gait.  Shrapnel was retained in the dorsum and 
plantar surface of the foot, but there was no damage to 
bones, tendons, or joints, and loss of strength.  These 
findings demonstrate that the residuals of the right foot 
shell fragment wound were no more than moderate in degree.  

From September 1998, the evidence does not demonstrate that 
these residuals are any more than moderately severe in 
degree.  Residuals noted since that time include slight loss 
of toe motion, complaints of pain and weakness, including 
flare-ups of pain secondary to excessive walking.  The 
veteran continues to walk with a limp, but muscle strength in 
the foot remains good.  

The Board has certainly considered the dictates of DeLuca in 
evaluating this disability, but finds that the veteran's 
complaints of pain and weakness are accurately reflected in 
the staged evaluations assigned for this disability.  The 
Board notes that the objective manifestations of the 
disability are no more than slight, and that only when 
considering the veteran's complaints of pain and weakness 
(and the likely extent of additional functional loss 
attributable to such factors with use and during flare-ups) 
are the 10 and 20 percent evaluations justified.  

Regarding a higher evaluation under the diagnostic codes 
pertaining to nerve injuries (see 38 C.F.R. § 4.124a (2000)) 
the Board notes that the clinical findings in this regard 
have been inconsistent.  Specifically, while in April 1996, 
the examiner noted that there was evidence of a nerve injury, 
such was specifically not found on examination in November 
1996.  As well, a neuroma of the right third interspace was 
noted in September 1998, but only a "possible" neuroma in 
April 2000.  Foot sensation throughout the relevant time 
period has been found to be intact.  As such, the Board does 
not find that a higher or separate evaluation is warranted 
for any neurologic component of this service-connected 
disability.  The Board finds that any neurologic component is 
accurately reflected in the evaluations under Diagnostic Code 
5284 (other foot injuries).  

In sum, the Board concludes that there is no basis for 
assignment of an evaluation in excess of 10 percent between 
April 30, 1993, and September 18, 1998, or for an evaluation 
in excess of 20 percent thereafter.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the disabling effects of 
the veteran's residuals of a right foot shell fragment wound, 
to include nerve injury, during any time period under 
consideration in this case reflect so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that it has not been objectively 
shown that, during any relevant period, the disability has 
markedly interfered with employment (i.e., beyond that 
contemplated in the assigned ratings), resulted in frequent 
periods of hospitalization, or has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand 
this claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board concludes that the 
claim must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

As the initial 10 percent evaluation assigned for service-
connected residuals of a right foot shell fragment wound, to 
include nerve injury from April 30, 1993, through September 
18, 1998, was proper, a higher evaluation is denied.  

An evaluation in excess of 20 percent for the residuals of a 
right foot shell fragment wound, to include nerve injury from 
September 18, 1998, is denied.




		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

